DETAILED ACTION

	This Office action is a reply to the amendment filed on 3/26/2021. Claims 1-10 are pending. Claims 3-8 have been withdrawn. Claims 11-20 have been cancelled. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/26/2021 has been entered.
 
Information Disclosure Statement
	The IDS filed on 11/9/2021 is being considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, the limitation, “the control system capable of rotating the rotating mechanism to direct the exposed solar collecting surface from a first azimuthal direction at a first time to a second azimuthal direction at a second time, the Sun transitioning from a first sky position at the first time to a second sky position at the second time, the first azimuthal direction facing the exposed solar collecting surface towards the Sun more directly than the second azimuthal direction at the first time while the Sun is at the first sky position, the second azimuthal direction facing the exposed solar collecting surface towards the Sun more directly than the first azimuthal direction at the second time while the Sun is at the second sky position, so that the exposed solar collecting device is capable of increasing sunlight collection” is new matter because applicant’s disclosure did not previously describe or depict the limitation. Although, there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit or inherent disclosure. MPEP 2163. Although, applicant’s specification describes movement of the Sun and a change in orientation of 
	Claims 2, 9 and 10 are dependent, directly or indirectly on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “so that the exposed solar collecting device is capable of increasing sunlight collection” is indefinite because the limitation lacks a point of reference. It is 
Claims 2, 9 and 10 are dependent, directly or indirectly on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Adell Argiles et al. (US 20120117890) (‘Adell’).
	Claim 1, Adell provides a solar panel system, comprising:
a base (1 lower; Fig. 5a) having a base shape (shape of 1 lower; Fig. 5a), the base configured to be attached to a building structure 2, the building structure being at a geographic location on the Earth [0003], the Earth having an Earth surface at the geographic location (surface on which the building is located; [0003]; Fig. 5a), the Earth surface at the geographic location having a horizontal plane (horizontal plane of the surface on which the building is located; [0003]; Fig. 5a);
a rotating crown (1 upper; Fig. 5a) having a rotating mechanism (6; [0089]; ]0099]; Fig. 5a) and a crown shape (shape of 1 upper; Fig. 5a), the base configured to support the rotating crown (Fig. 5a);
a solar collecting device 21 having a solar collecting device shape (shape of 21; 
a control system (computer system [0101]) configured to control the rotating mechanism to rotate [0101], the control system capable of rotating the rotating mechanism to direct the exposed solar collecting surface from a first azimuthal direction at a first time to a second azimuthal direction at a second time, the Sun transitioning from a first sky position at the first time to a second sky position at the second time, the first azimuthal direction facing the exposed solar collecting surface towards the Sun more directly than the second azimuthal direction at the first time while the Sun is at the first sky position, the second azimuthal direction facing the exposed solar collecting surface towards the Sun more directly than the first azimuthal direction at the second time while the Sun is at the second sky position, so that the exposed solar collecting 
	Note that the rejection of claim 1 under 102b to Adell hinges on the 112a and 112b rejections in this instant Office action.
Claim 2, Adell further provides wherein the rotating crown includes a roof of a building ([0031]; Fig. 5a).
Claim 9, Adell further provides an anti-lift system (10, 10’, 11, 11’; [0100]).
	Claim 10, Adell further provides a mechanism for preventing the rotating crown from drifting away from a path of the rotating crown (10, 10’, 11, 11’; [0100]).

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Rejection of claim(s) 1, 2, 9 and 10 under pre-AIA  35 U.S.C. 102b as being anticipated by Adell Argiles et al. (US 20120117890) (‘Adell’).
Re claim 1, Applicant argues that Adell does not teach rotation as claimed because Adell teaches tilting. Applicant’s claim requires a rotating crown having a rotating mechanism. The plain meaning of “rotate” is a circular movement of an object around a center of rotation. Adell’s rotating crown 1 rotates around a center of rotation at the rotating mechanism 6 (“rotating ball joint” [0089]). Although, Adell’s rotating crown does not necessarily rotate complete full rotations, the rotating crown nonetheless 
Claims 2, 9 and 10 stand or fall with claim 1 as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635